Title: Lilburn P. Perry to James Madison, 8 March 1830
From: Perry, Lilburn P.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    University of Virginia.
                                
                                March 8th. 1830.
                            
                        
                        
                        I am induced, from the circumstances in which I am at present placed to make a request of you, which when the
                            reasons are heard, I hope will not be considered unreasonable. It is that I may be allowed a dispensation from the uniform
                            prescribed by one of the enactments of the University of Virginia. It is my intention to leave this institution in a few
                            months from this time, and consequently am unwilling to purchase a new uniform, which can serve me only whilst I am here,
                            if it can possibly be avoided. You will probably recollect that at the termination of the last session I was honoured with
                            the degree of Doctor of Medicine. Since the attainment of this degree, my time has been somewhat occupied with the
                            practice of my profession— and when I joined the University this inconvenience was suggested but as this was perhaps, the
                            only opportunity that might ever be presented to me for acquiring a better knowledge of some other sciences taught here, I
                            determined to embrace it, and devote to them the time that I could conveniently spare from the practice of medicine. This
                            circumstance together with the one above mentioned will I hope induce you to extend to me the privilege I request: I am
                            well aware of the influence that must be exerted by a precedent of this character, but a similar case will probably seldom
                            if ever occur again. This law is rigidly enforced by the Faculty, and it is one that I would never wish to evade, could I
                            conveniently comply with it. An early answer to this will very much oblige Sir with great respect Your obt. Servant
                        
                            
                                Lilburn P. Perry
                            
                        
                    P. S. Dr Dunglison is aware of this communication